Exhibit 10.7

TRUST AGREEMENT

This Trust Agreement (the “Trust Agreement”) is entered into as of June 16, 2016
(the “Effective Date”) by and between StemCells, Inc., a Delaware corporation
(the “Company”) and David A. Bradlow (the “Trustee”).

RECITALS

WHEREAS, the Company has terminated its Phase II Pathway Study and has begun a
wind down of the Company’s operations;

WHEREAS, the Company has determined that the continued employment and
cooperation of certain employees identified on Exhibit A hereto (each such
individual, a “Severance Agreement Employee,” and collectively, the “Severance
Agreement Employees”) will be necessary to support the wind down process and
maximize the value of the Company’s assets;

WHEREAS, as consideration for the Severance Agreement Employees’ continued
employment and cooperation to support the Company’s wind down process, the
Company has entered into agreements with each of them (each such agreement, a
“Severance Agreement,” and collectively, the “Severance Agreements”), which
agreements set forth, among other things, the terms of each Severance Agreement
Employee’s severance payment payable upon such Severance Agreement Employee’s
termination from the Company (collectively, the “Severance Obligations”);

WHEREAS, pursuant to the new Severance Agreements, pre-existing severance
agreements were extinguished, and the Severance Agreement Employees agreed to
accept reduced severance payments upon their termination of employment;

WHEREAS, part of the consideration given to Severance Agreement Employees in the
Severance Agreements was the protection of the Severance Agreement Employees’
severance payments in an irrevocable trust created for their benefit;

WHEREAS, the Company has also determined that, as partial consideration for the
continued employment and cooperation of the employees identified on Exhibit B
hereto (each such individual, an “Exiting Employee,” and collectively, the
“Exiting Employees”), it is in the Company’s best interests to protect the
Company’s obligations to the Exiting Employees to pay for paid time off and
final wages owed (collectively, the “PTO Obligations”) in an irrevocable trust
created for the benefit of the Exiting Employees;

WHEREAS, the Company has further determined that the continued employment of the
employees identified on Exhibit C hereto (each such individual, a “Retention
Agreement Employee,” and collectively, the “Retention Agreement Employees,” and,
together with the Severance Agreement Employees and the Exiting Employees, the
“STEM Employees”) until a date beyond August 1, 2016 specified in certain
retention agreements entered into between each



--------------------------------------------------------------------------------

of the Retention Agreement Employees and the Company (each such date, the
Retention Agreement Employee’s “Retention Date,” and each such agreement, the
Retention Agreement Employee’s “Retention Agreement”) will be essential to an
orderly wind down process and the maximization of the Company’s assets;

WHEREAS, pursuant to the Retention Agreements, the Company has agreed to pay,
and the Retention Agreement Employees agreed to accept, retention bonuses upon
their termination, provided that they continue to be employed by the Company
until their respective Retention Date (collectively, the “Retention
Obligations”);

WHEREAS, an additional consideration given to the Retention Agreement Employees
was the protection of the Retention Obligations in an irrevocable trust created
for the benefit of the Retention Agreement Employees; and

WHEREAS, the Company desires and has determined to be in its best interests to
contribute $2.3 million to fund an irrevocable trust (the “Trust”) in accordance
with the terms of this Trust Agreement for the purpose of securing the Severance
Obligations, the PTO Obligations and the Retention Obligations;

AGREEMENT

NOW, THEREFORE, the Company and the Trustee hereby enter into this Trust
Agreement and establish the Trust and provide for its funding and
administration. The Trustee hereby agrees to serve as such and to receive and
hold any and all cash and property which may be delivered to him as trustee
hereunder from time to time, in trust for the uses and purposes and upon the
terms and conditions hereinafter stated:

ARTICLE I.

TRUST FUND; TERM; NATURE OF TRUST; LIST OF BENEFICIARIES

 

Section 1.1. Trust Fund

(a) For good and valuable consideration, the Company hereby irrevocably
transfers and delivers to the Trustee all right, title and interest in and to
the property listed in Exhibit D hereto, to have and to hold such property and
any other property which, pursuant to any of the provisions hereof, the Trustee
at any time hereafter may hold or acquire for the uses and purposes and upon the
terms and conditions herein set forth. All such property constituting the
principal of the Trust and any earnings thereon shall hereafter be collectively
referred to as the “Trust Fund.”

(b) Notwithstanding anything to the contrary herein, the Company shall have no
obligations or duties to contribute any additional funds or replenish the Trust
Fund.

 

2



--------------------------------------------------------------------------------

Section 1.2.   Term of the Trust

(a) The Trust hereby established is irrevocable and shall continue until the
earlier to occur of:

(i) the exhaustion of the Trust Fund;

(ii) satisfaction or disclaimer of all claims listed on Exhibit A, Exhibit B,
and Exhibit C attached hereto; or

(iii) dissolution/liquidation of the Company.

(b) Notwithstanding Section 1.2(a) above, the Trust shall be terminated by no
later than June 15, 2017.

 

Section 1.3.   Grantor Trust; Termination

(a) The Trust is intended to be a grantor trust of the Company, within the
meaning of Section 671 et seq. of the Internal Revenue Code of 1986, as amended
(the “Internal Revenue Code”), and shall be construed accordingly.

(b) The Trust Fund shall not be paid to the Company or any trustee in bankruptcy
of the Company, except if otherwise ordered by a court of competent
jurisdiction, shall be held separate and apart from other funds of the Company,
and shall be used exclusively for the uses and purposes herein set forth. The
STEM Employees shall have no preferred claim on any assets of the Trust Fund
prior to the time such assets are paid to any STEM Employee as provided herein.
However, the STEM Employees and each of them are third party beneficiaries of
this Trust Agreement, and each of them may enforce its terms.

(c) Immediately prior to the termination of the Trust, all assets and
liabilities remaining in the Trust shall be first applied to pay any and all
administrative fees and expenses of the Trust and then to satisfy all
liabilities of the Trust to the Trustee and to third parties. If, after payment
of the foregoing, there are funds remaining in the Trust, notwithstanding
Section 1.3(b), such funds and all other assets of the Trust shall be
distributed to the Company, provided, however, that prior to any such
distribution, the Company and, if applicable, a bankruptcy trustee or
debtor-in-possession (collectively, for purposes of this Section 1.3(c), the
“Releasing Parties”), execute a release, reasonably acceptable to the Trustee,
of all claims that the Releasing Parties have against the Trust or the Trustee
arising out of, in connection with, or relating to this Trust Agreement.

 

Section 1.4.   STEM Employees

(a) The sole and only beneficiaries of the Trust are the STEM Employees.

(b) Each Severance Agreement Employee is entitled, subject to the terms of this
Trust Agreement and the Severance Agreement Employee’s Severance Agreement, to
payment out of the Trust Fund of no more than the amount listed for such
Severance Agreement Employee on

 

3



--------------------------------------------------------------------------------

Exhibit A attached hereto, which amount includes the employer portion of such
taxes and includes all withholding taxes and other applicable payroll deductions
(each such amount, such Severance Agreement Employee’s “Severance Amount”).

(c) Each Exiting Employee is entitled, subject to the terms of this Trust
Agreement, to payment out of the Trust Fund of no more than the amount listed
for such Exiting Employee on Exhibit B attached hereto, which amount includes
the employer portion of such taxes and includes all withholding taxes and other
applicable payroll deductions (each such amount, such Exiting Employee’s “PTO
Amount”).

(d) Each Retention Agreement Employee is entitled, subject to the terms of this
Trust Agreement and the Retention Agreement Employee’s Retention Agreement, to
payment out of the Trust Fund of no more than the amount listed for such
Retention Agreement Employee on Exhibit C attached hereto, which amount includes
the employer portion of such taxes and includes all withholding taxes and other
applicable payroll deductions (each such amount, such Retention Agreement
Employee’s “Retention Amount”).

 

Section 1.5.   Direction of Investment

The Trustee is authorized to make investments permissible by law for the
investment of trust funds, subject to the terms of this Trust Agreement. Such
investments shall be undertaken in a manner that is likely to minimize the risk
of loss to the corpus of the Trust.

ARTICLE II.

PAYMENTS FROM THE TRUST

 

Section 2.1.   Payments from the Trust

(a) The obligation of the Trustee is to pay (as herein provided) out of the
Trust Fund, to the extent funds are available therein:

 

  (i) to any Severance Agreement Employee such Severance Agreement Employee’s
Severance Amount to which the Severance Agreement Employee is legally and
properly entitled under such Severance Agreement Employee’s Severance Agreement,
at the time that such Severance Amount becomes due and payable under such
Severance Agreement Employee’s Severance Agreement;

 

  (ii) to any Exiting Employee such Exiting Employee’s PTO Amount to which the
Exiting Employee is legally and properly entitled, upon such Exiting Employee’s
termination from the Company; and

 

  (iii) to any Retention Agreement Employee such Retention Agreement Employee’s
Retention Amount to which the Retention Agreement Employee is legally and
properly entitled, upon such Retention Agreement Employee’s termination from the
Company.

 

4



--------------------------------------------------------------------------------

(b) For a Severance Agreement Employee to be paid his or her Severance Amount,
the Company must deliver to the Trustee a certificate, substantially in the form
attached as Exhibit E hereto, executed by an officer of the Company stating,
among other things:

 

  (i) that the Severance Agreement Employee has been terminated, or will be
terminated, from employment by the Company, and the date of his or her
termination from the Company (such Severance Agreement Employee’s “Separation
Date”);

 

  (ii) that the Severance Agreement Employee has timely signed, delivered and
not revoked the Release of Claims (as defined in the Severance Agreement); and

 

  (iii) that the Severance Agreement Employee is not disqualified from receiving
his or her Severance Amount under the terms of his or her Severance Agreement.

(c) For an Exiting Employee to be paid his or her PTO Amount, the Company must
deliver to the Trustee a certificate, substantially in the form attached as
Exhibit F hereto, executed by an officer of the Company, stating, among other
things:

 

  (i) that the Exiting Employee has been terminated, or will be terminated, from
employment by the Company, and the date of his or her termination from the
Company (such Exiting Employee’s “Separation Date”); and

 

  (ii) the PTO Amount to which the Exiting Employee is entitled.

(d) For a Retention Agreement Employee to be paid his or her Retention Amount,
the Company must deliver to the Trustee a certificate, substantially in the form
attached as Exhibit G hereto, executed by an officer of the Company stating,
among other things:

 

  (i) that the Retention Agreement Employee continued to be employed with the
Company through his or her Retention Date;

 

  (ii) that the Retention Agreement Employee has been terminated, or will be
terminated, from employment by the Company, and the date of his or her
termination from the Company (such Retention Agreement Employee’s “Separation
Date”);

 

  (iii) that he or she has timely signed, delivered and not revoked the Release
of Claims (as defined in the Retention Agreement Employee’s Severance
Agreement); and

 

  (iv) that he or she is not disqualified from receiving his or her Retention
Amount under the terms of his or her Retention Agreement.

 

5



--------------------------------------------------------------------------------

(e) The Trustee shall pay each STEM Employee’s Severance Amount, PTO Amount,
and/or Retention Amount, as applicable, within five (5) business days of receipt
by the Trustee of the certificate required under Section 2.1(b), 2.1(c), or
2.1(d), as applicable, by wiring such amount to ADP on account of such STEM
Employee using the wire instructions provided in the certificate required under
Section 2.1(b), 2.1(c), and/or 2.1(d), as applicable, provided, however, that if
the Company delivers the certificate required under Section 2.1(b), 2.1(c), or
2.1(d) to the Trustee at least five (5) business days before the STEM Employee’s
Separation Date, then the Trustee will wire the payments owing on the STEM
Employee’s Separation Date. The Trustee shall not be liable to the Company or
any third party for payment of a claim if the certificate provided to the
Trustee is conforming on its face. Because the Trustee is required to compute
(but not pay to the taxing authorities) the employer’s tax that arises from each
STEM Employee payment, the required certificate shall not be deemed received by
the Trustee unless it is accompanied by a current payroll register reflecting
each such STEM Employee’s year to date gross taxable wages for purposes of
determining applicable limits for Social Security, Medicare, Unemployment and
other taxes. The Trustee can and will rely on the current payroll register for
determining the amount needed to pay employer taxes, which will be paid by ADP
on behalf of the Company from each STEM Employee’s Severance Amount, PTO Amount
and/or Retention Amount, as applicable.

(f) Notwithstanding the foregoing, the Trustee shall not disburse to any STEM
Employee an amount greater than the sum of (i) the Severance Amount, if any,
listed for such STEM Employee on Exhibit A, (ii) the PTO Amount, if any, listed
for such STEM Employee on the certificate described in Section 2.1(c) herein,
and (iii) the Retention Amount, if any, listed for such STEM Employee on the
certificate described in Section 2.1(d) herein, and the aggregate amount of
disbursements from the Trust shall not exceed $2.3 million, which amount
includes disbursements to the Trustee for the payment of fees and reimbursement
of expenses pursuant to Section 3.5 herein, plus any investment income generated
from the Trust Fund (see Sections 3.1, 3.2).

 

Section 2.2.  Persons to Receive Payment

The Trustee shall pay all amounts payable hereunder only to ADP on account of
the STEM Employees (or their legal beneficiaries or representatives upon death),
and not to any other person. The receipt by ADP shall be a complete discharge of
the Trustee for any sums so paid.

 

Section 2.3.  Trust Fund, Assignments

No part of the Trust Fund shall be liable for the debts, contracts or
engagements of any STEM Employee, or be taken in execution by levy, attachment
or garnishment or by any other legal or equitable proceeding, while in the hands
of the Trustee, nor shall any such person have any right to alienate,
anticipate, commute, pledge, encumber or assign any benefits or payments
hereunder in any manner whatsoever, except that upon the disability or death of
a STEM Employee, such person’s legal beneficiaries and representatives may
succeed to his or her interest hereunder for the purposes provided pursuant to
any Severance Obligation, PTO Obligation, or Retention Obligation that is for
his or her benefit.

 

6



--------------------------------------------------------------------------------

Section 2.4.  Taxes

 

  (a) Income Taxes

All interest and other investment income earned on amounts on deposit in the
Trust Fund shall be attributed to the Company. The Company shall be responsible
for determining any requirements for paying or reporting any payments for tax
purposes. The Company shall prepare all tax returns and pay any and all taxes on
the Trust Fund or the income thereof, to the extent required to be paid by the
Company under applicable law.

 

  (b) Payroll Taxes

All payments made to STEM Employees shall be processed through the Company’s ADP
payroll system and the Trustee shall fund the ADP account for payment of all
employer taxes arising from payment to the STEM Employees and ADP shall withhold
all required Federal and State withholding taxes and such withholding and
employer taxes shall be remitted to the taxing authorities by ADP, or the
Trustee, if ADP is unable to do so. This includes all taxes payable upon a
Severance Amount, PTO Amount, or Retention Amount distribution from the Trust.

ARTICLE III.

POWERS, DUTIES AND RIGHTS OF TRUSTEE

 

Section 3.1.  General

(a) It shall be the duty of the Trustee to hold, manage, invest and reinvest the
Trust Fund (subject to Section 1.5), to collect and hold the increase, earnings
and profits thereon, and to make payment from the Trust Fund, all as herein
provided.

(b) Subject to the provisions of this Trust Agreement, the assets of the Trust
Fund shall be held in an FDIC-insured institution, and the assets of the Trust
Fund above the applicable FDIC insurance limit shall be secured by short-term
bonds issued or guaranteed by the U.S. Government.

(c) Notwithstanding the above, sufficient liquidity shall be maintained to meet
the reasonably anticipated requirements of the Trust Fund for payment of
expenses of administration, investment and management and for payments to the
STEM Employees.

 

Section 3.2.  Powers of Investment

(a) Subject to Section 1.5 and the limitations and requirements hereof, and
applicable laws, the Trustee shall have full power to invest and reinvest and/or
cause to be invested and reinvested the assets of the Trust Fund in such manner
as he deems beneficial and appropriate for the conservation and growth of the
Trust Fund without his being limited or bound by any rule or custom relating to
investments by trustees.

 

7



--------------------------------------------------------------------------------

(b) For the avoidance of doubt, subject to Section 1.5, the Trustee shall have
the power and authority to invest and reinvest all uninvested cash into
obligations issued or guaranteed by the U.S. Government, its agencies or
instrumentalities and in notes or other instruments, including repurchase
agreements, collateralized or secured by such obligations, or in units or shares
of mutual funds thereof.

(c) The Trustee shall have the power and authority to register any investment
held in the Trust Fund in his own name or in the name of a nominee and to hold
any investment in bearer form. The books and records of the Trustee shall show
that all such investments are part of the Trust Fund. The Trustee shall be
liable for all acts of his nominees.

 

Section 3.3.  Duties of Trustee

(a) The Trustee shall exercise his powers from time to time as may be
appropriate or as required by law.

(b) The Trustee shall maintain or cause to be maintained suitable records, data
and information relating to his functions hereunder.

(c) The Trustee shall keep accurate and detailed accounts of all investments,
receipts, disbursements and other actions hereunder. His books and records
relating thereto shall be open to inspection and audit at all reasonable times
and location convenient to the STEM Employees, or their duly authorized
representatives. Alternatively, upon the request of a STEM Employee, the Trustee
shall provide STEM Employees or their duly authorized representatives a copy of
the Trust’s books and records for inspection and audit.

(d) Within thirty (30) days after the close of business on the last business day
of each fiscal quarter (and within thirty (30) days after the resignation of the
Trustee, as provided in Article IV hereof), and at any other time as requested
in writing by a STEM Employee set forth in Exhibit A hereto, the Trustee shall
render to the STEM Employees who have an active role with the Company as of the
Effective Date and to any other duly authorized representative of the Company, a
written account showing in reasonable summary the investments, receipts,
disbursements and other transactions engaged in by the Trust during the
preceding fiscal quarter, including, among other things, the date of each
disbursement, the STEM Employee to whom the disbursement was made, and the
amount of such disbursement, and setting forth the assets and liabilities of the
Trust (the “Records”).

(e) The Trustee shall comply with the requirements of Internal Revenue Service
Rule 671 and Form 1041 related to Grantor Type Trusts and provide to the Company
a copy of all information filed with the Internal Revenue Service.

 

8



--------------------------------------------------------------------------------

Section 3.4.  Emergencies and Delegates

(a) In case of an emergency, the Trustee may act with respect to the matter
involved and shall incur no liability in so acting.

(b) By written notice, the Trustee may authorize a delegate to act on matters in
the ordinary course of the business of the Trust or on specific matters.

 

Section 3.5.  Expenses

(a) The Trustee shall be entitled to compensation in the amount of $475 per
hour, with partial hours pro-rated and billed in 15 minute increments, for
services related to the performance of his duties and reimbursement for his
costs as and when incurred. The compensation of the Trustee and all his expenses
hereunder shall constitute a charge upon the Trust Fund. The Trustee shall have
a lien on the Trust for such compensation and expenses until paid.

(b) Proper expenses of the Trust include the following:

 

  (i) reasonable counsel fees incurred by the Trustee, including but not limited
to in connection with the defense of any actions by third parties in which the
Trustee, as trustee of the Trust, or the Trust is a named defendant;

 

  (ii) reasonable accountants’ fees incurred by the Trustee, including but not
limited to in connection with the defense of any actions by third parties in
which the Trustee, as trustee of the Trust, or the Trust is named as a
defendant, or to obtain advice and assistance to comply with all Federal, State
and Local tax requirements and with Internal Revenue Service Rule 671 and Form
1041 related to Grantor Type Trusts to the extent tax filing is required;

 

  (iii) reasonable costs, expenses and charges of the Trustee incurred or made
in the performance of his duties or in the defense of any actions by third
parties in which the Trustee, as trustee of the Trust, or the Trust is a named
defendant;

 

  (iv) reasonable expenses relating to investment of the Trust Fund such as
brokers’ commissions and similar items; and

 

  (v) the Trustee’s reasonable charges for issuing payment checks and/or making
wire transfers to STEM Employees and their legal beneficiaries or
representatives.

(c) The Trustee shall submit to the Company periodic billing statements setting
forth the fees and expenses incurred, which billing statements the Trustee shall
also make available to a STEM Employee upon request in writing. Absent the
receipt of an objection in writing from

 

9



--------------------------------------------------------------------------------

the Company, the Trustee shall be authorized to pay his fees and expenses within
twenty (20) days of submitting a billing statement containing such fees and
expenses. In the event of an objection within twenty (20) days of the Trustee’s
submission of a billing statement, the Trustee shall be authorized to pay out of
the Trust Fund only the portion of fees and expenses to which the Company does
not object until the objection is resolved, either by agreement or by a court.

 

Section 3.6.  Third Parties

In any judicial, arbitration or administrative proceeding, only the Company, the
Trustee and the STEM Employees who have made themselves and their notice
information known in writing to the Trustee (or, upon notice to the Trustee,
their legal beneficiaries or representatives upon death) shall be necessary
parties, and no other person shall be entitled to any notice or service of
process (except as required by law). Any judgment, decision or award entered in
any such proceeding or action (unless inconsistent with any Severance
Obligation, PTO Obligation, or Retention Obligation) shall be conclusive upon
all interested persons.

ARTICLE IV.

RESIGNATION, REMOVAL AND SUCCESSION

 

Section 4.1.  Resignation

The Trustee may resign at any time upon thirty (30) days’ prior written notice
to the Company (which notice may be waived by the Company at its sole
discretion).

 

Section 4.2.  Removal

The Trustee may be removed or replaced by the Company at any time for any
reason, with or without cause, subject to payment of the Trustee’s fees and
expenses in accordance with Paragraph 3.5.

 

Section 4.3.  Succession

(a) Upon resignation or removal of the Trustee, the Company or its duly
authorized representative shall promptly appoint a successor Trustee (other than
the Company or an officer or director of the Company), who shall have the same
powers and duties as conferred herein. Any resigning Trustee shall transfer the
Trust Fund to his successor and shall deliver the books, accounts and records
thereof thereto. The resigning or removed Trustee is authorized, however, to
reserve such amount as may be necessary for the payment of his fees and expenses
under Section 3.5 incurred prior to resignation or removal.

(b) If a successor Trustee is not appointed within sixty (60) days after the
Trustee gives notice of his resignation, then the Trustee may apply to any court
of competent jurisdiction for appointment of a successor. The Trustee shall
continue to serve until the successor assumes his office hereunder.

 

10



--------------------------------------------------------------------------------

(c) Any successor Trustee agreed to by the Company shall be deemed to be the
“Trustee” hereunder for all purposes.

ARTICLE V.

AMENDMENT; PARTIAL INVALIDITY

 

Section 5.1.  Irrevocability of Trust; Amendment

The Trust created by this Trust Agreement shall be irrevocable and shall not be
revoked or terminated by the Company or any person other than as specifically
provided in Section 1.2 nor shall it be amended, modified or supplemented except
in accordance with Section 5.2.

 

Section 5.2.  Partial Invalidity; Conformity with Law

If any provision of this Trust Agreement is held to be illegal or invalid for
any reason, such illegality or invalidity shall not affect the remaining
portions of this Trust Agreement, unless such illegality or invalidity prevents
accomplishment of the objectives and purposes of this Trust Agreement. In the
event of any such holding, and notwithstanding anything herein to the contrary,
this Trust Agreement may be amended prospectively or retroactively at any time
by the Company or its duly authorized representative, upon reasonable notice to
the Trustee, if deemed necessary to remedy such defect, to conform to the
provisions and requirements of the Internal Revenue Code or regulations
promulgated pursuant thereto, or to conform to the provisions and requirements
of any law, regulation, order or ruling affecting the character or purpose of
the Trust.

ARTICLE VI.

LIABILITIES

 

Section 6.1.  Liability of the Company

The Company shall not be liable or responsible for

(a) any debts, liabilities or obligations of the Trustee, or

(b) the acts or omissions (except as specifically undertaken by agreement of
indemnity or insurance) of any fiduciary or other person relating to the
rendering of services to the Trust Fund.

 

Section 6.2.  Liability of the Trustee

(a) The Trustee shall have no liability for the acts or omissions of the
Company.

(b) The Trustee shall have no liability for following proper directions,
including investment directions, which are made in accordance with this Trust
Agreement.

 

11



--------------------------------------------------------------------------------

Section 6.3. Indemnification of Trustee

(a) The Company agrees, to the extent permitted by applicable law, to indemnify,
defend and hold harmless the Trustee, his counsel, and accountant (collectively,
the “Indemnified Parties”), to the full extent lawful, from and against any
losses, claims, damages and liabilities, joint or several, related to or arising
in any manner out of this Trust Agreement, any actions taken or omitted to be
taken by an Indemnified Party in connection with the provision of services to
the Trust or to the Trustee, or to any other matter (collectively, the
“Matters”) contemplated by the engagement of the Trustee under this Trust
Agreement, and will promptly pay for any and all expenses (including fees and
expenses of legal counsel) as incurred, if such expenses are not paid out of the
Trust Fund, in connection with the investigation or preparation for or defense
of any pending or threatened claim related to or arising in any manner out of
any matters contemplated by the engagement of the Trustee hereunder or any
action or proceeding arising therefrom (collectively, “Proceedings”), whether or
not such Indemnified Party is a formal party to any such Proceedings.

(b) In any action for which indemnification is sought the Company will only
retain counsel reasonably acceptable to the Indemnified Party to represent the
Indemnified Party (in which case the Company shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by the Indemnified
Party or parties except as set forth below) or authorize the Indemnified Party
to employ separate counsel at the expense of the Company. Notwithstanding the
retention by the Company of counsel to represent the Indemnified Party in an
action, the Indemnified Party shall have the right to employ separate counsel
(including local counsel), and the Company shall be responsible for the payment
of all fees, costs and expenses of such separate counsel if (I) the actual or
potential Defendants in, or targets of, any such action include both the
Indemnified Party and the Company and the Indemnified Party shall have
reasonably concluded that there may be legal defenses available to it and/or
other indemnified Parties which are different from or additional to those
available to the Company, (II) the Company shall not have employed counsel
reasonably acceptable to the indemnified Party to represent the Indemnified
Party within a reasonable time after notice of the institution of such action or
(III) the Company has authorized in writing the Indemnified Party to employ
separate counsel at the expense of the Company.

(c) No Indemnified Party shall have any liability, regardless of the legal
theory advanced (whether direct or indirect, in contract, tort or otherwise), to
the Company or any other person or entity (including the Company’s equity
holders, creditors, and STEM Employees) related to, in connection with, or
arising out of this Trust Agreement or the services to be provided hereunder,
except for any losses, claims, damages, liabilities or expenses that a court of
competent jurisdiction shall have determined by final Judgment resulted solely
from the gross negligence or willful misconduct of an Indemnified Party. The
indemnity, reimbursement and contribution obligations of the Company shall be in
addition to any liability which the parties may otherwise have and shall be
binding upon and inure to the benefit of any successors, heirs and personal
representatives of an Indemnified Party.

 

12



--------------------------------------------------------------------------------

(d) The indemnity, reimbursement and contribution provisions set forth herein
shall remain operative, and in full force and effect, regardless of any
termination or the completion or expiration of this this Trust Agreement.

ARTICLE VII.

MISCELLANEOUS

 

Section 7.1.  Successors

This Trust Agreement and the Trust created hereby shall be binding upon and
shall inure to the benefit of the heirs, executors, personal and legal
representatives, successors and assigns of the parties hereto and of the STEM
Employees.

 

Section 7.2.  Use of Trust Funds

Except as herein provided under Section 1.2, under no circumstances shall any
contributions to the Trust or any part of the Trust Fund be recoverable by the
Company from the Trustee, or be used for or diverted to purposes other than for
the exclusive purposes of providing benefits to STEM Employees. Upon execution
of this Trust Agreement, other than any reversion rights upon the expiration or
termination of the Trust, the Company shall have no right, title or interest in
the Trust Fund.

 

Section 7.3.  Notices

Any claim or notice required or permitted by this Trust Agreement shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by overnight courier or by electronic mail, or forty-eight (48) hours after
being deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, addressed to the party to be notified at such party’s address as set
forth below, or as subsequently modified by written notice:

 

If to Trustee:   

David A. Bradlow

3947 23rd Street
San Francisco, CA 94114-3302

bradlow@davidbradlow.com

with a copy to:

  

Wendel Rosen Black & Dean LLP

1111 Broadway, 24th Floor

Oakland, CA 94607

Attention:        Michael D. Cooper, Esq.

                         MDCooper@wendel.com

If to Company:   

StemCells, Inc.

7707 Gateway Boulevard

Newark, CA 94560

Attention:    George Koshy, Chief Accounting Officer

                     George.Koshy@stemcellsinc.com

 

13



--------------------------------------------------------------------------------

  with a copy to:    Keller & Benvenutti LLP


650 California Street, Suite 1900

San Francisco, CA 94108

     Attention:
  

Tobias S. Keller, Esq.

tkeller@kellerbenvenutti.com

Jane Kim, Esq.

jkim@kellerbenvenutti.com

 

Section 7.4.  Construction

This Trust Agreement shall be construed, administered and enforced according to
the Internal Revenue Code and, where state law is applicable, under California
laws, fairly, equitably and, as applicable, in accordance with the purposes of
the Severance Obligations, the PTO Obligations, and the Retention Obligations.

 

COMPANY     TRUSTEE StemCells, Inc., a Delaware corporation    

David A. Bradlow

By:  

/s/ Ian Massey

    By:  

/s/ David A. Bradlow

Name: Ian Massey     Name: David A. Bradlow Title: President & CEO      

 

14



--------------------------------------------------------------------------------

EXHIBIT D

TRUST FUND

Two million three hundred thousand dollars ($2,300,000)

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SEVERANCE AGREEMENT CERTIFICATE

[Insert Date]

The undersigned officer of StemCells, Inc., a Delaware corporation (the
“Company”) hereby certifies as to each of the matters set forth in this
Certificate. For purposes hereof, all capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed to them in the Trust
Agreement, dated as of June 16, 2016, by and between the Company and David A.
Bradlow (the “Trust Agreement”).

 

  1.                      is a “Severance Agreement Employee” as defined in the
Trust Agreement (“Employee”).

 

  2. Employee entered into an agreement with the Company dated June     , 2016,
setting forth, among other things, the terms of Employee’s severance payment
payable upon Employee’s termination from the Company (the “Severance
Agreement”).

 

  3. Employee will be, or has been, terminated from employment by the Company.
Employee’s termination date, when Employee will have performed all of his or her
obligations under the Severance Agreement, will be                      (the
“Separation Date”).

 

  4. Employee timely signed and delivered to the Company the Release of Claims
(as defined in the Severance Agreement), and the Release of Claims has not been
revoked.

 

  5. Employee is not disqualified from receiving Employee’s Severance payment
under the terms of the Severance Agreement.

 

  6. Payment of Employee’s Severance Amount, after reduction for employer taxes
and net of withholding taxes (as defined in the Trust Agreement) will be made by
ADP Direct Pay.

StemCells, Inc., a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF EXITING EMPLOYEE CERTIFICATE

[Insert Date]

The undersigned officer of StemCells, Inc., a Delaware corporation (the
“Company”) hereby certifies as to each of the matters set forth in this
Certificate. For purposes hereof, all capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed to them in the Trust
Agreement, dated as of June 16, 2016, by and between the Company and David A.
Bradlow (the “Trust Agreement”).

 

  1.                      is an “Exiting Employee” as defined in the Trust
Agreement (“Employee”).

 

  2. Employee will be, or has been, terminated from employment by the Company.
Employee’s termination date will be                      (the “Separation
Date”).

 

  3. Trustee is instructed to release $[X] as the Employee’s “PTO Amount,” as
defined in the Trust Agreement, which amount consists of accrued paid time off,
final wages, and taxes payable.

 

  4. Payment of Employee’s PTO Amount, after reduction for employer taxes and
net of withholding taxes (as defined in the Trust Agreement) will be made by ADP
Direct Pay.

StemCells, Inc., a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF RETENTION AGREEMENT CERTIFICATE

[Insert Date]

The undersigned officer of StemCells, Inc., a Delaware corporation (the
“Company”) hereby certifies as to each of the matters set forth in this
Certificate. For purposes hereof, all capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed to them in the Trust
Agreement, dated as of June 16, 2016, by and between the Company and David A.
Bradlow (the “Trust Agreement”).

 

  1.                      is a “Retention Agreement Employee” as defined in the
Trust Agreement (“Employee”).

 

  2. Employee entered into an agreement with the Company dated June    , 2016
(the “Retention Agreement”), setting forth, among other things, the terms of
Employee’s retention payment payable upon Employee’s continued employment with
the Company until [DATE] (the “Retention Date”).

 

  3. Employee continued to be employed with the Company through the Retention
Date.

 

  4. Employee will be, or has been, terminated from employment by the Company.
Employee’s termination date, when Employee will have performed all of his or her
obligations under the Retention Agreement, will be                      (the
“Separation Date”).

 

  5. Employee timely signed and delivered to the Company the Release of Claims
(as defined in the Employee’s Severance Agreement), and the Release of Claims
has not been revoked.

 

  6. Employee was not dismissed for cause by the Company and is not disqualified
from receiving Employee’s Retention payment under the terms of the Retention
Agreement.

 

  7. Payment of Employee’s Retention Amount, after reduction for employer taxes
and net of withholding taxes (as defined in the Trust Agreement) will be made by
ADP Direct Pay.

StemCells, Inc., a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

G-1